Citation Nr: 1104982	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  05-38 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Service connection for peripheral neuropathy in the lower 
extremities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran had active service from October 1965 to February 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision dated in December 
2004 of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana, which, inter alia, denied the 
service connection claim for peripheral neuropathy.

In May 2009, the Board remanded the matter for further 
development.  Specifically, the Board instructed the RO to 
provide the Veteran an examination for his claim and to 
readjudicate the claim.  In October 2009, the Veteran was 
provided an examination and in May 2010, his claim was 
readjudicated in a supplemental statement of the case.  Given the 
foregoing, the Board finds that there has been substantial 
compliance with its remand.  See Dyment v. West, 13 Vet. App. 
141, 146-147 (1999) (noting that a remand is not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (finding that remands which would 
only result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).   


FINDING OF FACT

The weight of the competent evidence of record does not 
demonstrate that the Veteran has peripheral neuropathy in the 
lower extremities.


CONCLUSION OF LAW

In the absence of a current disability, the criteria for service 
connection for peripheral neuropathy in the lower extremities 
have not been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in September 2004 and July 2007, the RO 
satisfied its duty to notify the Veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2010).  Specifically, the RO notified the Veteran of: 
information and evidence necessary to substantiate the claim; 
information and evidence that VA would seek to provide; and 
information and evidence that the Veteran was expected to 
provide.  The July 2007 letter also notified the Veteran of the 
process by which disability ratings and effective dates are 
established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
claim was subsequently readjudicated in a May 2010 supplemental 
statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 
370, 377-78 (2006) (noting that VA cured its failure to afford 
statutory notice to the claimant prior to an initial rating 
decision by issuing a notification letter after the decision, 
readjudicating the claim, and notifying the claimant of such 
readjudication in the statement of the case).

VA has done everything reasonably possible to assist the Veteran 
with respect to his claim for benefits in accordance with 38 
U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  
Service treatment records have been associated with the claims 
file.  All identified and available treatment records have been 
secured.  As the Board will discuss in detail in its analysis 
below, the Veteran was provided with a VA examination for his 
claim.  The report of this examination reflects that the examiner 
reviewed the Veteran's past medical history, recorded his current 
complaints, conducted an appropriate evaluation of the Veteran, 
and rendered an appropriate diagnosis and opinion consistent with 
the remainder of the evidence of record.  The Board, therefore, 
concludes that this examination report is adequate for purposes 
of rendering a decision in the instant appeal.  See 38 CF.R. § 
4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Veteran and his representative have not contended 
otherwise.  

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The 
Veteran has been accorded the opportunity to present evidence and 
argument in support of his claim in a personal hearing before an 
RO Hearing Officer.  He declined to present testimony before a 
Veterans Law Judge.  Thus, the duties to notify and assist have 
been met. 

Analysis

Service connection will be granted for disability resulting from 
disease or injury incurred in or aggravated by active service. 38 
U.S.C.A. § 1110.  In the absence of medical evidence or 
persuasive probative lay evidence showing the Veteran has the 
condition alleged, service connection is not warranted.  The case 
law is well-settled on this point.  In order for a claimant to be 
granted service connection for a claimed disability, there must 
be evidence of a current disability.  See Wamhoff v. Brown, 8 
Vet. App. 517, 521 (1996); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) (noting that service connection is limited to cases in 
which the service incident has resulted in a disability, and in 
the absence of proof of a present disability, there can be no 
valid claim); see also Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992) (stating that service connection claim must be 
accompanied by evidence establishing the claimant currently has 
the claimed disability).

The Veteran's service treatment records are completely silent for 
any complaints or findings of peripheral neuropathy of the lower 
extremities, or any type of neurological disorder.  An undated 
orthopedic record for evaluation of his scoliosis noted that 
Veteran was asymptomatic except for low back pain.  Physical 
examination in October 1967 showed a normal neurological 
evaluation.   Likewise, on a June 1972 Report of Medical History, 
the Veteran denied having or having had neuritis.  

Post-service, the Veteran was provided a VA examination in April 
1968 in conjunction with his claim for a right eye disability; 
there was no indication of an abnormal neurological evaluation 
nor did the Veteran report any complaints.  The first 
neurological complaints were not documented until the Veteran's 
June 2004 claim.  During his March 2007 RO hearing, the Veteran 
testified that he started to have problems with peripheral 
neuropathy about five to seven years after service discharge.  

Pursuant to the Board's May 2009 remand, the Veteran was provided 
an examination in October 2009.  The Veteran reported to the 
examiner that he began to experience lower extremity pain and 
dysesthesias about two years before and has had chronic pain, 
burning, acting, throbbing in the right leg since in the late 
1960s which has gotten progressively worse.  Upon evaluation, 
including electromyography (EMG), of the Veteran, the examiner 
noted that the Veteran did not demonstrate evidence of peripheral 
neuropathy or radiculopathy but rather there was moderate to 
severe narrowing of the right L3-4 foramen affecting the L3 nerve 
root.  Based on the Veteran's contentions, review of the claims 
folder, and examination of the Veteran, the examiner opined that 
it was not likely that the Veteran's symptoms were related to 
herbicide exposure given the onset of his symptoms. 

The May 2009 VA examiner's assessment appears to be supported by 
the evidence of record, which do not document any diagnosis of 
neuropathy or complaints of neurological symptoms until 2004.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999) (noting that the 
probative value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion.")

The Veteran has submitted no competent medical nexus evidence to 
contrary to the opinion cited above.  The Veteran has been 
accorded ample opportunity to furnish medical and other evidence 
in support of his claim; he has not done so.  See 38 U.S.C.A. § 
5107(a) (it is a claimant's responsibility to support a claim for 
VA benefits).

Based on the evidence, the Board finds that the Veteran does not 
currently have peripheral neuropathy of the lower extremities.  
The October 2009 VA examiner specifically excluded peripheral 
neuropathy as a diagnosis.  Congress has specifically limited 
entitlement to service-connected benefits to cases where there is 
a current disability. "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).

The Board notes that the Veteran, as a lay person, is competent 
to note that he has experienced neurological symptoms of the 
lower extremities.  See Layno v. Brown, 6 Vet. App. 465, 467-69 
(1994) (finding that the Veteran as a lay person is competent to 
report information of which he has personal knowledge, i.e., 
information that he can gather through his senses).  Further, 
under certain circumstances, lay statements may support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability, or symptoms of 
disability, susceptible of lay observation.  See Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

Competency of evidence differs, however, from the weight and 
credibility assigned to evidence.  The former is a legal concept 
determining whether testimony may be heard and considered by the 
trier of fact, while the latter is a factual determination that 
addresses the probative value of the evidence to be made after 
the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 
67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see 
also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating 
that "although interest may affect the credibility of testimony, 
it does not affect competency to testify").  In determining 
whether statements submitted by a veteran are credible, the Board 
may consider internal consistency, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board notes that while the Veteran's reports of problems with 
his lower extremities since shortly after service are competent, 
the Board nonetheless finds them not to be credible.  The Board 
finds that that the Veteran's contentions regarding his symptoms, 
and chronicity and continuity of symptomatology have been 
inconsistent.  During his RO hearing, he placed the onset of such 
symptoms around 1973-1975 but at his October 2007 VA examination, 
he stated that he began to experience lower extremity pain and 
dysesthesias about two years before and has had chronic pain, 
burning, acting, throbbing in the right leg since in the late 
1960s which has gotten progressively worse.  Significantly, there 
are no documented neurological complaints in the record until the 
June 2004 claim.  In any case, supporting medical evidence is 
required.  See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) 
(finding that there must be medical evidence on file 
demonstrating a relationship between the Veteran's current 
disability and the claimed continuous symptomatology, unless such 
a relationship is one as to which a lay person's observation is 
competent).  Such evidence is lacking in this case.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that it 
was proper to consider the veteran's entire medical history, 
including the lengthy period of absence of complaint with respect 
to the condition he now raised).  Therefore, the Veteran is not 
credible with regard to his symptoms and onset thereof.  

In reaching this determination, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in favor 
of the Veteran when there is an approximate balance of positive 
and negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 U.S.C.A. § 5107(b).


ORDER

Service connection for peripheral neuropathy in the lower 
extremities is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


